2:15-bk-60979-WLH Doc#: 1384 Filed: 09/18/20 Entered: 09/18/20 16:14:00 Page 1 of
                                       2



 David B. Cotner (Bar # 2386)
 COTNER LAW, PLLC
 2700 Radio Way
 Missoula, MT 59808
 Phone: (406) 541-1111
 Email: dcotner@cotnerlaw.com

 Attorney for Jeremiah Foster
 Liquidating Trustee


                          UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MONTANA

  In re
                                                     Case No. 15-60979-11
  SHOOT THE MOON, LLC,
                                                                NOTICE OF ISSUE
                       Debtor.


          COMES NOW, Jeremiah Foster, Trustee of the STM Liquidating Trust (“Trustee”), by and

 through his attorney of record, and hereby provides notice to the Court that the time for providing

 written objection to Trustee’s Motion for Approval of Settlement Pursuant to Rule 9019, F.R.B.P.

 (the “Motion”) (Doc. No. 1378) expired on September 16, 2020 and, with no objections having

 been filed, the Motion is ready for this Court’s ruling.

          DATED this 18th day of September 2020.

                                               COTNER LAW, PLLC

                                               By:     /s/ David B. Cotner
                                                       David B. Cotner
                                                       Attorneys for Liquidating Trustee,
                                                       Jeremiah Foster




 Notice of Issue                                                                            Page 1
2:15-bk-60979-WLH Doc#: 1384 Filed: 09/18/20 Entered: 09/18/20 16:14:00 Page 2 of
                                       2




                                CERTIFICATE OF SERVICE

       I, the undersigned, do hereby certify under penalty of perjury that on the 18th day of
 September 2020, a copy of the foregoing Notice of Issue was served by electronic means pursuant
 to LBR 9013-(d)(2) on the parties noted in the Court’s ECF transmission facilities.

                                            COTNER LAW, PLLC

                                            By:     /s/ David B. Cotner
                                                    David B. Cotner
                                                    Attorneys for Liquidating Trustee,
                                                    Jeremiah Foster




 Notice of Issue                                                                         Page 2
